                  UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
SNYDER’S-LANCE, INC. and               )
PRINCETON VANGUARD, LLC,               )
                                       )
                    Plaintiffs,        )
                                       )             Case No. 3:17-CV-00652
    v.                                 )
FRITO-LAY NORTH                        )
AMERICA, INC.,                         )
                                       )
                    Defendant.          )

         INDEX OF EXHIBITS TO DECLARATION OF ELLIOT BEAVER




           Exhibit 1 Pretzel Crisps Twitter Search
           Exhibit 2 Hashtag Twitter Search




  Case 3:17-cv-00652-KDB-DSC Document 44-1 Filed 10/29/18 Page 1 of 1
